                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        ALBERT'S ORGANICS, INC.,
                                                                                          Case No. 19-cv-07477-PJH
                                  8                    Plaintiff,

                                  9              v.                                       ORDER DENYING MOTION FOR
                                                                                          TEMPORARY RESTRAINING ORDER,
                                  10       GREG HOLZMAN, et al.,                          DENYING MOTION FOR EXPEDITED
                                                                                          DISCOVERY, AND GRANTING
                                  11                   Defendants.                        MOTION FOR PRESERVATION OF
                                                                                          EVIDENCE
                                  12
Northern District of California
 United States District Court




                                                                                          Re: Dkt. No. 7
                                  13

                                  14          Albert’s Organics, Inc.’s motions for a temporary restraining order, expedited

                                  15   discovery, and preservation of evidence came on for hearing before this court on

                                  16   November 27, 2019. Plaintiff appeared through its counsel, Dan Forman. Defendant

                                  17   TerraFresh Organics, LLC appeared through its counsel, Crystal Mothershead Gaudette.

                                  18   Defendants Greg Holzman, Steve Akagaki, and Jason Laffer appeared through their
                                  19   counsel, Jesse Berg and Stephen Henry. Having read the papers filed by the parties and

                                  20   carefully considered their arguments and the relevant legal authority, and good cause

                                  21   appearing, the court hereby rules as follows, for the reasons stated at the hearing, and

                                  22   the following reasons.

                                  23          With respect to plaintiff’s motion for a temporary restraining order, the court

                                  24   DENIES the motion. First, plaintiff has entirely failed to demonstrate the requisite

                                  25   urgency to justify the extraordinary remedy it seeks.1 Second, plaintiff has failed to meet

                                  26
                                       1
                                  27     In fact, in view of plaintiff’s explanation at the hearing as to the timing of its motion, and
                                       given the absence of any plausible reason for filing this emergency motion (originally
                                  28   requesting ex parte relief) on the Friday preceding Thanksgiving given its obvious ability
                                       to have done so much earlier, the court is left with the unavoidable suspicion that the
                                  1    its burden of demonstrating it is likely to succeed on the merits of its first (Defend Trade

                                  2    Secrets Act, 18 U.S.C. § §1836, et seq.,), second (California Uniform Trade Secrets Act,

                                  3    California Civil Code §§ 3426, et seq.)), or third (breach of contract) cause of action,

                                  4    which underlie the motion. Plaintiff’s motion for expedited discovery is also DENIED.

                                  5           Plaintiff has additionally moved the court for an order requiring defendants to

                                  6    preserve all relevant evidence. The court finds the motion for preservation of evidence

                                  7    reasonable, and ALL PARTIES ARE HEREBY ORDERED to preserve all evidence that

                                  8    may be relevant to any of the claims or defenses in this action. That includes (but is not

                                  9    in any way limited to), customer lists and any other materials once in the possession of

                                  10   plaintiff that defendants may have retained after ending their employment with plaintiff.

                                  11                                          CONCLUSION

                                  12          For the foregoing reasons, plaintiff’s motion for a temporary restraining order is
Northern District of California
 United States District Court




                                  13   DENIED. Plaintiff’s motion for expedited discovery is DENIED. Plaintiff’s motion for an

                                  14   order to preserve evidence is GRANTED as explained above, and it shall apply to all

                                  15   parties to this action.

                                  16          IT IS SO ORDERED.

                                  17   Dated: November 27, 2019

                                  18                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  19                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   motion was timed so as to abuse the resources of this court in an effort to impose an
                                       unnecessarily-urgent burden on defendants. Such an abuse of this court’s resources
                                  28   would, of course, be improper, and the court cautions Mr. Forman against engaging in
                                       any type of procedural gamesmanship in this action.
                                                                                   2
